DETAILED ACTION
Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  in line 3 of each claim “at angle” should be “at an angle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eddy (US 4,483,501) in view of Dunn (US 5,349,710).
Regarding claim 1, Eddy discloses a firearm holster device 10 substantially as claimed, the device to be positioned between first and second mattress surfaces within a bed, the firearm holster including: a first arm 12 having a first major surface, and a second major surface opposing said first major surface (Figures 1 and 2), said second major surface to abut the second mattress surface of the bed (Figure 2); a second arm 14 defining at least one opening pattern 18 therein; a hinge 16 coupled between said first arm and said second arm and configured to switch said first arm and said second arm between a folded mode, and an extended mode; and a holster 30 received by said at least one opening pattern and to receive a firearm. Eddy does not disclose a plurality of protrusion as claimed. However, Dunn teaches an article holder 10 having a first arm 12 adapted to be placed between two mattress surfaces 28/29, wherein a plurality of protrusions 14 extend transversely outward, said plurality of protrusions to extend into the first mattress surface of the bed, and each protrusion comprising a flat facet facing toward the article holder and a top surface being canted with respect to said first major surface (see Figure 5). 
Regarding claims 2 and 3, see hinge 16 of Eddy which enables the arms to be folded or extended between a flat configuration and a canted perpendicular angle (Figure 3). 
Regarding claim 4, the protrusion taught by Dunn have a rectangular box shape, see Figure 1 of Dunn.
Regarding claim 6, to the degree claimed each pair of adjacent openings 18 of Eddy can be considered a pair of opening slots, there being no structure to distinguish an opening from a slot. 
Regarding claim 9, any number of protrusions can be provided on arm 12 of Eddy along the longitudinal length thereof, such that groups of aligned and offset protrusion can be defined (e.g. a group aligned in the longitudinal direction and a second group offset in the lateral direction as shown by Dunn).  
Regarding claims 17-20, the method steps as claimed would be satisfied in the normal production of the modified Eddy device. 


Claims 7, 8, 10-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eddy (US 4,483,501) in view of Dunn (US 5,349,710) and Jefferies et al. (US 6,704,955).
Regarding claims 7, 8, 10, and 15, Eddy discloses a firearm holster device 10 substantially as claimed, the device to be positioned between first and second mattress surfaces within a bed, the firearm holster including: a first arm 12 having a first major surface, and a second major surface opposing said first major surface (Figures 1 and 2), said second major surface to abut the second mattress surface of the bed (Figure 2); a second arm 14 defining at least one opening pattern 18 therein; 
Eddy in view of Dunn does not disclose the upper corners of the protrusions being rounded. However, Jefferies teaches a different set of protrusions 48 on an arm 30 disposed between adjacent mattress surfaces wherein the protrusions do not have any shape edges and instead have rounded edges/points. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to round over the sharp corners of the protrusions taught by Dunn to prevent the protrusions from damaging the fabric of the mattress surfaces. 
Regarding claim 11, see hinge 16 of Eddy which enables the arms to be folded or extended between a flat configuration and a canted perpendicular angle (Figure 3). 
Regarding claim 12, the protrusion taught by Dunn have a rectangular box shape, see Figure 1 of Dunn.
Regarding claim 14, to the degree claimed each pair of adjacent openings 18 of Eddy can be considered a pair of opening slots, there being no structure to distinguish an opening from a slot. 
.  

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734